UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

a x
ALEXANDER ANDERSON,
Plaintiff,
-against- : ORDER
NEW YORK CITY HEALTH AND HOSPITALS 16 Civ. 1051 (GBD)
CORPORATION, and ATHENA MOTAL,
Individually and As Executive Director of Social
Services,
Defendants.
a x

GEORGE B. DANIELS, United States District Judge:

The pretrial conference is adjourned from July 23, 2021 until July 28, 2021 at 9:45 a.m.

Dated: J PULL 2202)
New York, New’ York

SO ORDERED.

a B. Dore

EGRGRB. DANIELS
UNITED STATES DISTRICT JUDGE

 

 
